Citation Nr: 0515936	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  97-07 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from June 1968 
to June 1970.  He served in Vietnam from November 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2003, the Board remanded the case to notify the 
veteran that the Center for Unit Records Research (CURR) 
could not verify his claimed stressors because the 
information he provided was not sufficient to research.  He 
was asked for additional details.  He responded that he could 
not provide additional stressor details.  It appears that all 
possible development has been done and the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.  

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in-
service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of May 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, as the initial unfavorable 
decision was made years before VCAA became law.  In 
Pelegrini, the Court faced a similar situation and remanded 
the case so the RO could issue a VCAA notice letter and 
adjudicate the claim in light of any response from the 
claimant.  The required action has been taken in this case.  
The case has already been remanded to the RO.  The RO issued 
a VCAA notice letter and subsequently considered the 
veteran's response in the adjudication of the claim.  Thus, 
the necessary action to cure the error in the timing of 
notice has been taken.  There would be no point to another 
remand.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statement 
of the case, supplemental statements of the case, and Board 
remand, as well as the VCAA letter and other correspondence, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Further, the veteran had 
an opportunity to respond before the RO re-adjudicated his 
claim.  Any deficits in the original notice were cured long 
before the case was returned to the Board and are no more 
than non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been secured.  The veteran has been examined by 
VA and medical opinions have been obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  It is also pertinent to 
note that the record fails to show that the veteran engaged 
in combat with the enemy and, while there is some medical 
evidence of a diagnosis of PTSD, his alleged in-service 
stressors have not been verified.  See 38 C.F.R. § 3.304(f) 
(2004).  Under these circumstances, an additional psychiatric 
examination or opinion is not warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
There is no evidence of relevant Social Security 
Administration records.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  VA notified the veteran that additional details 
were necessary to substantiate his claimed stressors and he 
responded that he could not provide additional stressor 
details.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen decision, 
to amending 38 C.F.R. § 3.304(f) to read as follows:   
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

Background  The service personnel records show that the 
veteran had active military service from June 1968 to June 
1970, with service in Vietnam from November 1968 to November 
1969.  In November 1968, he was initially assigned as a 
student at the Americal Division Combat Center.  Later that 
month, he took up duties as a supply clerk with Headquarters 
and Headquarters Battery, 6/56th Artillery.  In July 1969, he 
assumed duties as a supply clerk with Headquarters and A 
Company, 723rd Maintenance Battalion.  In September 1969, he 
became a mail clerk for Company C of the 723rd Maintenance 
Battalion.  He retained that position until his return to the 
continental United States in November 1969.  The record shows 
participation in two campaigns.  The veteran's participation 
in these campaigns does not document combat or stressors.  
His awards and decorations include the Vietnam Service Medal 
and the Republic of Vietnam Commendation Medal.  The record 
does not show any combat awards or decorations.  

The service medical records do not reflect any psychiatric 
symptomatology, wounds or traumatic injuries.  The report of 
the March 1970 examination for separation from service shows 
the veteran's psychiatric status to be normal.  

Following service, many years passed, without competent 
medical documentation of PTSD symptoms.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

In July 1996, the veteran went to the private J. P. S. 
Hospital and complained of depression since serving in 
Vietnam, in 1970.  He reported symptoms of poor sleep, 
flashbacks, poor memory, emotional outbursts, and alcohol 
abuse.  The flashbacks were "incidents of people being 
killed."  The assessment was depression versus PTSD.  

In August 1996, the private hospital provided a psychiatric 
evaluation.  The veteran complained of mood swings, decreased 
sleep, increased appetite, and decreased energy.  Other 
symptoms included flashbacks, without the specific incident 
being identified.  The diagnosis was PTSD and major 
depression, moderate.  

The private hospital clinical notes of September and October 
1996 contain an assessment of situational depression.  
Additional notes of September and October 1996 discuss 
domestic issues and mention memories of Vietnam.  

A VA psychiatric examination was performed in November 1996.  
The veteran reported that he went to Vietnam in 1969 and was 
there for one year.  He said he was in the field "a little" 
and "may have killed some folks".  He was not overrun, but 
was subject to mortar attacks, in which some friends were 
killed.  Once, in a convoy, a Vietnamese bus pulled around 
his vehicle and hit a mine and all the kids on it were blown-
up.  On mental status examination, the veteran was noted to 
be casually neat, cooperative, and goal oriented.  He was 
oriented to time, place, and person.  He was able to organize 
his thoughts and express himself reasonably well.  His speech 
was normal.  There was no psychosis, delusion, hallucination 
or organicity.  Intellect was low average.  Memory was fair.  
Judgment was good.  Insight was slight.  It was the 
impression that the primary diagnosis was mixed substance 
abuse, by history, and the second diagnosis was chronic 
dysthymia.  The examining psychiatrist expressed the opinion 
that he did not see enough stressors to diagnosis PTSD.  The 
veteran's basic duties in Vietnam were clerical.  The 
examiner did not hear him describe stressors or the effect of 
stressors in PTSD.  He was not able to describe his claimed 
nightmares or flashbacks.  

A VA clinical nurse specialist examined the veteran in April 
1999.  The veteran complained of restless sleep and 
nightmares.  He reported that he had served as a clerk/typist 
and had witnessed a bomb blow-up people.  His mood and affect 
showed depression and irritability.  The initial impression 
was PTSD with depressed, irritable mood.  

In a letter dated in April 1999, a clinical nurse at the J. 
P. S. Health Network reported that the veteran was a patient 
at their clinic for a diagnosis of PTSD.  

The veteran was given a VA PTSD examination in May 1999.  The 
claims folder and records were reviewed.  He stated that he 
went to Vietnam as a clerk/typist but ended up being a 
handyman, doing everything.  He said he went to the bush for 
a while and made mail runs.  He stated that he fired into the 
bush at times and does not know if he killed anyone.  He 
reported that once a group of about 50 was overrun and 5 or 6 
were killed.  He said that being overrun usually did not end 
up with that many people being left alive.  He said he lost 
some people but could not remember their names.  He said some 
were shot and some were hit by rockets.  He did not bag any 
bodies.  He said he did see some of it happen, but he was 
vague and the doctor did not hear him being upset while 
recounting these things.  His worst experience was in a 
convoy when a Vietnamese bus went around them and hit a mine.  
He said Vietnamese people were killed and that bothered him 
ever since.  On mental status examination, the veteran's 
affect was relatively normal and his mood was slightly down.  
The impressions were dysthymic disorder, and substance abuse.  
The examiner reviewed the claims folder and his November 1996 
examination.  He noted that the veteran was not upset when 
talking about Vietnam.  He did not seem unduly stressed.  The 
doctor concluded that there was not enough to make a 
diagnosis of PTSD.  

In July 1999, it was reported that the veteran's urine had 
tested positive for cocaine.  

In August 1999, the RO received lay witness statements to the 
effect that the veteran had changed over the years since his 
return from Vietnam.  

A letter from a Vet Center is dated in August 1999.  The 
veteran first sought therapy in 1991 and returned in 1993, 
1996 and April 1999.  He had a long history of anger, 
substance abuse and PTSD.  These were directly related to 
combat trauma during his Vietnam service.  He had many jobs, 
relationships, dreams, nightmares, and drug problems since 
his return from Vietnam and they were PTSD related.  He was 
under treatment.  PTSD symptoms were expected to remain for 
the future.  

VA outpatient clinical notes show the veteran was seen from 
April 1999 to September 1999.  A clinical nurse specialist 
noted the veteran's report of seeing a bomb blow-up people 
and entered initial impressions of PTSD with depressed, 
irritable mood in April 1999, June 1999, September 1999 and 
December 1999.  

The veteran was hospitalized by VA for approximately 3 weeks 
in January 2000.  Diagnoses were PTSD and cocaine abuse.  The 
veteran was treated for his addiction and maintained on 
medication for PTSD.  

February 2000 VA clinical notes show that the nurse continued 
to note that the veteran saw a bomb explosion blowing-up 
people.  The diagnosis of PTSD with depressed, irritable mood 
was continued.  

A private physician, J. T. H., M.D., examined the veteran in 
April 2000.  The veteran gave a history of PTSD secondary to 
combat experiences in Vietnam.  He reportedly witnessed bombs 
blowing-up people when his position was attacked.  He 
reported nightmares, flashbacks, intrusive thoughts, 
avoidance symptoms and hypervigilance, all associated with 
his PTSD.  Everyday stimuli produced PTSD symptoms.  Current 
treatment and difficulties were discussed.  On mental status 
examination, he was described as hypervigilant and moderately 
anxious.  The veteran was said to have poor social skills.  
His concentration, persistence, pace and memory were 
moderately to severely impaired secondary to PTSD.  The 
diagnoses were PTSD, current symptoms severe, and 
polysubstance dependence in full sustained remission for 26 
years.  

In April 2001, the RO summarized stressor information of 
record and forwarded it to CURR.  Later that month, CURR 
responded that there was insufficient stressor information to 
search the records to verify the claimed stressors.  

VA clinical records from February 2001 to May 2001 reflect 
continued treatment.  In March 2001, the nurse practitioner 
continued a diagnosis of PTSD with depressed irritable mood.  

In a letter received in February 2002, the veteran reported 
that, while in Vietnam, death and destruction were all around 
him.  It was like an unending nightmare he could not wake-up 
from.  He also described current symptoms.  

In a letter dated in March 2002, the veteran reported that 
four months after being in Vietnam, he was sent to a field 
unit.  He was there for three months and was under attack 
with some casualties.  Three months later, while on a convoy, 
they were passed by a Vietnamese bus, which hit a mine, 
spreading body parts all over the highway.  He said he could 
not handle the unbelievable, horrible sight.  He said he 
started having nightmares and flashbacks soon afterwards.  He 
also described current symptoms and treatment.   

In April 2003, the RO again asked CURR to verify the 
veteran's stressors.  CURR again responded that there was 
insufficient stressor information.  

In November 2003, the Board remanded the case for the RO to 
notify the veteran that CURR was unable to verify the claimed 
stressor and that he should submit additional identifying 
information.  In a May 2004 VCAA letter, the RO notified the 
veteran that stressor details (dates to within 60 days, 
specific locations, full names of casualties, etc.) were 
needed from him in order to substantiate his claim.  Later 
that month, he responded that he did not remember specific 
dates or casualties of the incident, which caused his PTSD.  

VA clinical notes from May 2001 to November 2004 were added 
to the record.  They show continued treatment for PTSD and 
cocaine addiction.  

Analysis  A review of the claims file shows no indication of 
PTSD until many years after service.  The service personnel 
records show that he was a stock clerk and mail clerk while 
in Vietnam.  They do not show that he received any medals, 
decorations, etc. evincing combat service.  If a claimant did 
not engage in combat with the enemy, or claimed stressors are 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Thus, this 
appeal turns on the questions of whether any of the veteran's 
alleged stressors have been or could be verified and, if so, 
whether such verified stressors can be linked to a diagnosis 
of PTSD.  

The veteran contends, in essence, that his recently diagnosed 
PTSD is due to in-service stressors while in Vietnam.  He 
specifically alleges that his unit was attacked with 5 or 6 
members killed.  He has variously stated that they were 
overrun and that they were not overrun.  He has also reported 
witnessing a civilian Vietnamese bus hitting a land mine, 
with the explosion killing people and sending body parts 
about the area.  However, he has not been able to provide 
details for verification of any of his claimed stressors.  
The Board finds the service records, and the absence of any 
such incidents are more probative on this factual matter.  

The Board has considered the statement from the veteran's lay 
witnesses regarding the veteran's change in personality after 
his return from Vietnam.  However, the statements do not 
verify any of the alleged in-service stressors.  They are 
also not competent evidence of a psychiatric diagnosis or 
nexus between such and service.  38 C.F.R. § 3.159(a)(1), (2) 
(2004).  That is, as laypersons, the veteran and witnesses 
are not competent to give a medical opinion on diagnosis or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents rather than verifiable attacks by the 
enemy, have not been corroborated by official records, buddy 
statements, or any other supportive evidence.  He has not 
produced any witness who can corroborate his testimony.  
Furthermore, the veteran's lack of detail about the alleged 
incidents makes it impossible for them to be verified by the 
U.S. Armed Services Center for Unit Records Research.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  See 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


